DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Unagami, publication number: US 2021/0149356 in view of Flynn, publication number: US 2019/0333304.
As per claims 1, 12 and 20, Unagami teaches a method comprising:
creating a smart contract on receiving a request from a user to order a key on lease (User request, [0147][0064]);
determining an availability of the key after receiving the request from the user (Checking availity, [0149-0150]);
determining an availability of digital tokens in an account of the user on determining the availability of the key (Purchasing after verifying availability, [0151-0152]);
executing the smart contract by executing a first transaction using the digital tokens (Smart contractor, [0153]); and
recording the executed first transaction and the executed smart contract in a block of a block chain to provide the key on lease (Blockchain and smart contracts, [0079][0082] Providing access to users, [0163]).

Unagami does not teach wherein the lease is for a first period of time. 
In an analogous art Flynn teaches wherein the lease is for a first period of time (allowing a user to reserve an asset for a period of time using smart contracts and blockchain, Fig. 6d, [0155-0156]).

Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to modify Unagami’s IOT device reservation system to include a reservation time frame as described in Flynn’s secure storage system for the advantage of having a better designed device reservation system. 

As per claim 2, the combination teaches further comprising:
creating a second smart contract on receiving a second request from the user to order a key on lease for a second period of time;
determining an availability of the key after receiving the second request from the user;
determining an availability of digital tokens in an account of the user based on the availability of the key;
executing the second smart contract for the second period of time by executing a second transaction using the digital tokens; and
recording the executed second smart contract and the executed second transaction in a second block of the blockchain (Unagami: Blockchain and smart contracts, [0079][0082] Providing access to users, [0163], Flynn: Fig. 6d, [0155-0156]).

As per claims 3 and 13, the combination teaches wherein the smart contract enables or restrict the user to access one or more features of the key with a key-box based on a subscription of the one or more features subscribed by the user (Unagami: Car sharing and lockers, [0110]).

As per claims 4 and 14, the combination teaches wherein the block is appended to the blockchain after executing the first transaction (Unagami: transactions, [0045-0046]).

As per claim 5, the combination teaches wherein the smart contract is automatically terminated after an expiration of the first period of time (Flynn: rental window, [0156]).
As per claims 6 and 16, the combination teaches wherein the recorded in the block of the blockchain is automatically terminated after an expiration of the first period of time (Flynn: rental window, [0156]).

As per claims 7,17 and 18, the combination teaches wherein the availability of the digital tokens in the account is determined when the key is available and the availability of the digital tokens in the account is not determined when the key is not available (Unagami: determine availability of asset, [0096-0098]).

As per claim 8, the combination teaches wherein the key is marked unavailable after the key is ordered by the user and the unavailability of the key is recorded in a block of the block chain (Unagami: reservation, Fig. 11c, [0152]).

As per claim 9, the combination teaches wherein the key is ordered or accessed by the user using an application on a user device (Unagami: smart phone, [0125], Flynn: smart phone: [0156]).

As per claim 10, the combination teaches wherein the user device receives credentials from a server to access a key-box having the key or one or more features of the key- box subscribed by the user (Flynn: access token, [0033]).

As per claim 11, the combination teaches wherein the server identifies the user device based on the credentials and provides access of a key-box or more features of the key- box to the user (Flynn: access token, [0033], unlocking using token, [0038]).

As per claim 19, the combination teaches wherein the key is marked unavailable after the key is ordered by the user and the unavailability of the key is recorded in a block of the block chain (Unagami: availability, [0096-0098], transaction data, [0091], Fig. 10).




Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Unagami, publication number: US 2021/0149356 in view of Flynn, publication number: US 2019/0333304 in further view of Wilkinson, publication number: US 2018/0189730.

As per claim 15, the combination of Unagami and Flynn teach sending availability related messages to the user device from the server in Unagami [0151]

The combination does not teach wherein the smart contract is automatically terminated after an expiration of the first period of time and after the smart contract is terminated, a notification is sent. 
In an analogous art, Wilkinson teaches wherein the smart contract is automatically terminated after an expiration of the first period of time and after the smart contract is terminated, a notification is sent (sending past due notification after a deadline, [0033]).

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the combination of Unagami and Flynn to include an expiration notification as described in Wilkinson’s reservation system for the advantage of having a system more beneficial to the user by reducing the cost incurred by going post an contractual time slot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494